Exhibit 10(b)-9

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO. 95-«Agr_No»  (Non-deferred) (Executive Stock Award)

 

Shares of Restricted Stock are hereby awarded effective January       , 2008 by
TCF Financial Corporation (“TCF Financial”) to «Recipient_First_Name» «MI»
«Recipient_Last_Name» (the “Grantee”), subject to the terms and conditions set
forth in this Restricted Stock Agreement (the “Agreement”):

 

1.                                       Share Award.  TCF Financial hereby
awards the Grantee «M    of_Shares» shares (the “Shares”) of Common Stock, par
value $.01 per share (“Common Stock”) of TCF Financial pursuant to the TCF
Financial Incentive Stock Program (the “Program”), upon the terms and conditions
therein and hereinafter set forth.  A copy of the Program as currently in effect
is incorporated herein by reference and is attached hereto as Exhibit A.

 

2.                                       Restrictions on Transfer; Restricted
Period and Earned Shares.

 

(a)                                  During the period (the “Restricted Period”)
described in subparagraph 2(b), the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Grantee.

 

(b)                                 The Shares will be subject to the
restrictions in subparagraph 2(a) during the Restricted Period commencing on the
date of this Agreement (the “Commencement Date”) and (subject to the forfeiture
provisions herein) continuing until the date specified in clauses (i) and
(ii) below, on which date such restrictions will expire with respect to a
percentage of the Shares (“Earned Shares”) as follows:

 

(i)                     Shares (50% of the Shares awarded hereunder) will no
longer be subject to the restrictions for the Restricted Period expiring on
January 31, 2011, if and only if TCF Financial achieves a return on average
equity (“ROE”) of 15% or greater based on the three-year average for fiscal
years 2008, 2009 and 2010, the determination of which shall be made by the
Committee as soon as practicable after January 1, 2011.  Notwithstanding the
foregoing, any Shares under this subparagraph (b)(i) that are not Earned Shares
on January 31, 2011, shall be forfeited and returned to TCF Financial on or
about the date of the Committee’s determination that such three-year average of
ROE has not been achieved; and

 

(ii)                       Shares (remaining 50% of the Shares awarded
hereunder) will no longer be subject to the restrictions for the Restricted
Period expiring on January 31, 2012, if and only if TCF Financial achieves a
return on average equity (“ROE”) of 15% or greater based on the three-year
average for fiscal years 2009, 2010 and 2011, the determination of which shall
be made by the Committee as soon as practicable

 

1

--------------------------------------------------------------------------------


 

after January 1, 2012.  Notwithstanding the foregoing, any Shares under this
subparagraph (b)(ii) that are not Earned Shares on January 31, 2012, shall be
forfeited and returned to TCF Financial on or about the date of the Committee’s
determination that such ROE has not been achieved.

 

3.             Vesting

 

(a)                                  Earned Shares will vest, and no longer be
subject to the restrictions imposed by paragraph 2(a), at the expiration of the
Restricted Period with respect thereto.  The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall not have any authority
to accelerate the time at which any or all of the restrictions in paragraph
2(a) shall expire with respect to any Shares, or to remove any or all such
restrictions.  However, the Committee shall have all the authority provided in
the Program with respect to performance-based compensation, including the
authority to reduce or delay the Shares vesting under this Agreement or the
determination of the amount of ROE growth achieved, or to otherwise reduce the
compensation provided under this Agreement in any other manner which the
Committee considers appropriate in its discretion

 

(b)                                 Termination of Service for Reasons other
than Disability, Retirement or Death.  In the event of the Grantee’s termination
of employment for any reason other than disability, retirement or death during
any Restricted Period, all Shares at the time of such event shall be forfeited
and returned to TCF Financial.

 

(c)                                  Termination of Service by Reason of
Retirement, Death or Disability.

 

(i)                                     In the event Grantee’s retirement (as
determined by the Committee), disability, or death occurs after the date hereof
but prior to the expiration of one or both of the Restricted Periods set forth
in subparagraph 2 (b) above:  (1) all Shares will continue to be subject to the
restrictions in paragraph 2(a) until the expiration of the applicable Restricted
Period as provided in subparagraphs 2(b)(i) and 2(b)(ii) at which time the
Grantee shall be entitled to a prorated portion (to be calculated in the manner
set forth below) of the Earned Shares.  The prorated portion of Earned Shares
(rounding up to the next highest whole share) shall be the sum of: (a) the
number of Earned Shares under subparagraph 2(b)(i) multiplied by a fraction, the
numerator of which is the number of full calendar months the Grantee was
employed by TCF Financial from January 31, 2008 through the date of such
termination; and the denominator of which is 36, provided, however, this clause
(a) shall apply only if the event of termination occurs on a date prior to
January 31, 2011; and (b) the number of Earned Shares under subparagraph
2(b)(ii) multiplied by a fraction, the numerator of which is the number of full
calendar months the Grantee was employed by TCF Financial from January 31, 2008
through the date of such termination; and the denominator of which is 48.

 

(ii)                                  All Earned Shares in excess of Grantee’s
prorated portion, as determined in accordance with subparagraph 3(c)(i), or all
unvested Shares, as the case

 

2

--------------------------------------------------------------------------------


 

may be, shall be forfeited and returned to TCF Financial in accordance with
subparagraphs 2(b)(i) and 2 (b) (ii).

 

(iii)                               For purposes of this paragraph 3(c), the
Grantee’s retirement date shall be determined by the Committee and the date
Grantee became disabled shall be the date on which the Grantee has received
disability benefits under TCF’s long-term disability plan for three months.

 

4.                                       Certificates for Shares.  TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program (the “Program”) and an agreement
entered into between the registered owner and TCF Financial Corporation.  Copies
of such Program and agreement are on file in the offices of the Secretary of TCF
Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that, if certificates are issued, simultaneously with
the execution of this Agreement one or more stock powers shall be executed,
endorsed in blank and promptly delivered to TCF Financial.

 

If certificates are not issued, TCF Financial shall direct the transfer agent to
issue and hold the Shares during the Restricted Period in an account where their
transferability is subject to the restrictions set forth in paragraph 2(a) of
this Agreement.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including the right to vote the Shares.  The Grantee hereby
irrevocably and unconditionally assigns to TCF Financial any and all cash and
non-cash dividends and other distributions paid with respect to the Shares
during the Restricted Period.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the applicable Restricted Period with respect to the Shares,
TCF Financial shall redeliver or deliver to the Grantee (or, if the Grantee is
deceased, to his legal representative, beneficiary or heir) the
certificate(s) in respect of the number of Shares that become Earned Shares,
without the restrictive legend provided for in paragraph 4 above or re-register
the number of Shares that become Earned Shares in an account with the transfer
agent which is not subject to the restrictions set forth in paragraph 2(a) of
this Agreement.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of

 

3

--------------------------------------------------------------------------------


 

TCF Financial which the Committee deems significant for purposes of this
Agreement, the number and class of Shares covered by this Agreement as well as
the ROE vesting and forfeiture provisions in paragraphs 2 and 3, shall be
appropriately adjusted by the Committee, whose determination of the appropriate
adjustment, or whose determination that there shall be no adjustment, shall be
conclusive. Any Shares of Common Stock or other securities received, as a result
of the foregoing, by the Grantee subject to the restrictions contained in
paragraph 2(a) above also shall be subject to such restrictions and the
certificate or other instruments representing or evidencing such Shares or
securities shall be legended and deposited with TCF Financial or otherwise
restricted by the transfer agent in the manner provided in paragraph 4 above.

 

8.                                       Effect of Merger.  In the case of any
merger, consolidation, or combination of TCF Financial with or into another
corporation or other business organization (other than a merger, consolidation,
or combination in which TCF Financial is the continuing entity and which does
not result in the outstanding shares of Common Stock being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Committee may authorize the issuance or assumption of Benefits (as
defined in the Program) as it may deem appropriate.

 

9.                                       Effect of Change in Control.  Each of
the events specified in the following clauses (a) through (c) of this paragraph
9 shall be deemed a “change in control” of TCF Financial (herein referred to as
the “Company”):

 

(a)                                  Any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (for purposes of this clause (a), the term “beneficial
owner” does not include any employee benefit plan maintained by the Company that
invests in the Company’s voting securities); or

 

(b)                                 During any period of two (2) consecutive
years there shall cease to be a majority of the Company’s Board of Directors
(the “Board”) comprised as follows: individuals who at the beginning of such
period constitute the Board of new directors whose nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved; or

 

(c)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the

 

4

--------------------------------------------------------------------------------


 

Company’s assets; provided, however, that no change in control will be deemed to
have occurred until such merger, consolidation, sale or disposition of assets,
or liquidation is subsequently consummated.

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Program (including, but not limited to, paragraphs 2(b) and 4 of this
Agreement) in the event of a change in control of TCF Financial, all terms and
conditions of this Agreement shall be deemed satisfied, all the Shares awarded
hereunder shall vest as of the date of such change in control and shall
thereafter be administered as provided in paragraph 6 of this Agreement.

 

Notwithstanding the foregoing, in the event any change in control of TCF
Financial is deemed to have occurred after the date hereof but prior to
January 1, 2009, then this Agreement and all of Grantee’s rights to the Shares
awarded hereunder shall automatically terminate and be of no further force or
effect.

 

10.                                 Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation.  TCF Financial shall not be required
to deliver any Shares under the Program prior to (i) the admission of such
Shares to listing on any stock exchange on which the Common Stock may be listed,
and (ii) the completion of such registration or other qualification of such
Shares under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

11.                                 Program and Program Interpretations as
Controlling; Performance-Based Status.   The Shares hereby awarded and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Program, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Program.  The Shares awarded hereunder are intended to
qualify as performance-based compensation under section 162(m) of the Internal
Revenue Code and under the Program, and the terms of this Agreement shall be
construed in accordance with that intent.

 

12.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

13.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the stock powers, as

 

5

--------------------------------------------------------------------------------


 

required under paragraph 4 above, and returning a signed copy hereof and of the
stock powers to TCF Financial.

 

14.                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent (if any) such
arrangements are subject to that law.

 

15.                                 Non-Competition and Non-Solicitation
Obligations.  The Grantee acknowledges that Grantee is subject to certain
non-competition, non-solicitation and other obligations (the “Obligations”)
under separate contractual agreement(s) with TCF Financial or TCF National
Bank.  Grantee affirms that this Agreement and the Shares awarded hereunder
constitute additional consideration for the Obligations, which Grantee hereby
re-affirms as binding and enforceable obligations of the Grantee, and that the
Shares (including Earned Shares) and other consideration awarded hereunder may
be cancelled or forfeited in the event Grantee breaches the Obligations.

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

By

 

 

 

Secretary

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City, State and Zip Code)

 

6

--------------------------------------------------------------------------------